Exhibit 10.1

LOGO [g6194861948_logo.jpg]

3340 PEACHTREE ROAD NE, SUITE 2250, ATLANTA, GA 30326

Tel: (404) 842 2600 Fax: (404) 842 2626

www.prxi.com

www.rmstitanic.net

August 19, 2008

PERSONAL AND CONFIDENTIAL

VIA ELECTRONIC MAIL –

Bruce Eskowitz

Re: Severance Agreement

Dear Bruce:

This Severance Agreement (“Agreement”) is entered into by you and Premier
Exhibitions, Inc. (“Premier” or the “Company”), and evidences the agreement
among you and Premier with respect to your resignation as an employee, officer,
and director and also memorializes the terms of your severance agreement with
the Company, effective as of August 19, 2008 (the “Resignation Date”), as
follows:

1. Execution of this Agreement reflects your agreement and consent to terminate
that certain Employment Agreement dated September 1, 2007 between you and
Premier, and reflects your resignation from employment and the Board of
Directors with Premier, effective as of the Resignation Date. Effective as of
the Resignation Date, you will no longer serve as an employee, officer or
director of Premier. You waive any right to severance or other benefits under
the Employment Agreement (except as specifically set forth herein).

2. In consideration of your past services to the Company, the mutual release set
forth in paragraph 5 and the representations and agreements set forth in this
Agreement, the Company agrees to pay you the compensation described in paragraph
3 below, subject to the terms and conditions set forth in this Agreement.

3. Subject to the Agreement becoming effective, the Company agrees to pay you
severance as follows:

 

  (a) A severance fee from September 1, 2008 through August 31, 2009 (the
“Severance Period”) of $90,001.66 per month payable in bi-weekly installments by
direct deposit to you, for a total severance payment of $1,080,020.

 

1



--------------------------------------------------------------------------------

  (b) At all times during the Severance Period, the Company shall maintain for
you and your family all medical and dental insurance programs, policies and
coverage heretofore provided by the Company, and the Company shall be solely
responsible for any and all costs associated with such insurance through the
conclusion of the Severance Period.

 

  (c) You are entitled to keep your laptop computer.

4. The stock options and restricted stock granted to you pursuant to paragraph
3(f) and (g) of your Employment Agreement are forfeited, and you relinquish any
rights thereto. You agree to execute any additional documents reasonably
necessary to effectuate the intent of this provision.

5. Bruce Eskowitz and Premier, on behalf of themselves, and their respective
parent and subsidiary corporations, heirs, executors, officers, directors,
employees, investors, stockholders, administrators and assigns, hereby fully and
forever release each other and their respective heirs, executors, officers,
directors, employees, investors, stockholders, administrators, parent and
subsidiary corporations, predecessor and successor corporations and assigns, of
and from any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
any of them may possess arising from any omissions, acts or facts that have
occurred up until and including the date of this Agreement including, without
limitation:

 

  (a) any and all claims relating to or arising from your employment
relationship with the Company and the termination of that relationship;

 

  (b) any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; quantum meruit, breach of a covenant of good
faith and fair dealing, both express and implied, negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; negligence; and defamation;

 

  (c) any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, and the Americans with Disabilities Act of 1990;

 

  (d) any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and

 

  (e) any and all claims for attorneys’ fees and costs.

 

2



--------------------------------------------------------------------------------

  (f) You and the Company agree that the release set forth in this Section 5
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred or specified under this Agreement nor to any other independently
actionable claims you or the Company may have against the other relating to
facts and circumstances arising subsequent to the date of this Agreement.

6. Restrictive Covenants.

 

  a) Competition with the Company. You covenant and agree that, during the Term
of this Agreement (August 19, 2008 through August 31, 2009), you will not,
without the prior written consent of the Company, directly (whether as a sole
proprietor, partner, stockholder, director, officer, employee or in any other
capacity as principal or agent), engage in any business activity involving the
public, commercial exhibition of human bodies and anatomy or sports memorabilia,
or to pursue directly or indirectly, or interfere with any business development
opportunity under consideration by the Company during your employment as set
forth in Schedule “A”, attached hereto and incorporated herein by this
reference. Notwithstanding the foregoing, (1) you shall be entitled to pursue
any of the listed corporate opportunities set forth on Schedule “A” in the event
that the Company does not enter into a definitive agreement concerning each
applicable opportunity with the relevant third party upon the earlier to occur
of (a) such time as either or both the Company and the applicable third party
elects not to pursue the opportunity as between the two of them, or (b) one year
from the date of this Agreement, and (2) you shall be entitled to invest in
stock of other competing public companies so long as your ownership is less than
5% of such company’s outstanding shares.

 

  b) Disclosure of Confidential Information. You acknowledge that during your
employment you gained and had access to confidential information regarding the
Company and its subsidiaries and affiliates. You acknowledge that such
confidential information as acquired and used by the Company or any of its
subsidiaries or affiliates constitutes a special, valuable and unique asset in
which the Company or any of its subsidiaries or affiliates, as the case may be,
holds a legitimate business interest. All records, files, materials and
confidential information (the “Confidential Information”) obtained by you in the
course of your employment with the Company shall be deemed confidential and
proprietary and shall remain the exclusive property of the Company or any of its
subsidiaries or affiliates, as the case may be. You will not, for any reason use
for your own benefit or the benefit of any person or entity with which you may
be associated, disclose any Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior consent of the Board of Directors of the Company, unless such
information previously shall have become public knowledge through no action by
or omission of yours. Notwithstanding the foregoing, it is expressly
acknowledged and agreed that “Confidential Information” hereunder shall not be
deemed to apply to the following information or other intangible assets that you
may have acquired during the term of your employment with the Company:
(i) knowledge of general conditions and opportunities in the entertainment
industries, (ii) business contacts, and (iii) accretions to your business acumen
and skills as an executive in the entertainment industries.

 

3



--------------------------------------------------------------------------------

  c) Subversion, Disruption or Interference. At no time during the term of the
Agreement shall you, directly or indirectly, interfere, induce, influence,
combine or conspire with, or attempt to induce, influence, combine or conspire
with, any of the employees of, or consultants to, the Company to terminate their
relationship with or compete with or ally against the Company or any of its
subsidiaries or affiliates in the business in which the Company or any of its
subsidiaries or affiliates is then engaged in.

 

  d) Enforcement of Restrictions. You agree that any violation by you of the
covenants contained in this Section 6 will likely cause irreparable damage to
the Company or its subsidiaries and affiliates and may, as a matter of course,
be restrained by process issued out of a court of competent jurisdiction, in
addition to any other remedies provided by law.

7. Within three days following your execution of this Agreement, you agree to
meet with Arnie Geller, and/or any other executive(s) designated by the Company
in order to update, address, and transfer all pending company business to the
designated executives and to ensure a smooth transition of your
responsibilities. In addition, during the severance period, you agree to make
yourself available on reasonable notice to meet with the Company’s executives to
the extent necessary to address business issues. The Company will reimburse you
for reasonable, pre-approved expenses (ie, travel, accommodations) which are
necessary to effectuate this provision. In addition, within three days following
your execution of this Agreement, you will return to the Company (via Arnie
Geller) any company information (including paper and electronically stored
documents) which is in your possession, custody or control.

8. This Agreement supersedes any prior agreement, and constitutes the entire
agreement, among you and Premier with respect to the subject matter hereof, and
may not be altered or modified other than in writing signed by all the parties
hereto. This Agreement shall remain binding upon any successor to Premier
(whether direct or indirect, by purchase, merger, consolidation or otherwise).
This Agreement shall inure to the benefit of, and be enforceable by each of the
parties’ successors, assigns and by your personal or legal representatives,
executors, administrators, heirs, distributees, devisees and legatees.

9. This Agreement will be governed by and construed and enforced in accordance
with the laws of the State of Florida and the sole and exclusive venue for any
litigation arising out this Agreement will be the Circuit Court Hillsborough
County, Tampa, Florida or the United States District Court for the Middle
District of Florida, Tampa Division.

10. Notwithstanding anything to the contrary herein, the parties retain the
right to file an action based on a breach of this Agreement. The prevailing
party in an action to enforce a breach of this Agreement shall be entitled to
recover his or its costs and expenses, including reasonable attorneys’ fees,
incurred in the prosecution/defense of such action.

 

4



--------------------------------------------------------------------------------

11. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Agreement. A signature transmitted by facsimile or electronic mail shall be
deemed to be an original signature for all purposes.

12. Should any provision of this agreement be held by a court of competent
jurisdiction to be unenforceable, or enforceable only if modified, that holding
shall not affect the validity of the remainder of this agreement, the balance of
which shall continue to be binding upon Premier and you with any modification to
become a part hereof and treated as though contained in this original agreement.

13. The parties agree that they will not, directly or indirectly, make or
publish any negative or disparaging statements concerning any other party
(including any current or former Company officer, director, or employee). If any
party is asked to make a statement concerning your resignation, the parties will
state only that the resignation was “amicable, and in the best interest of all
parties.”

If this Agreement correctly sets forth your understanding, please execute and
return the enclosed copy of this Agreement.

 

Very truly yours, PREMIER EXHIBITIONS, INC. By:  

/s/ Arnie Geller

  Arnie Geller, Chairman AGREED August 19, 2008 By:  

/s/ Bruce Eskowitz

  Bruce Eskowitz

 

5